DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a) because figures 1-6 and 8-10 fail to have proper labels for all the rectangular boxes such as elements V, 43, 5, 2, 42, 41, 53, 3, 31, 32, 5’ and 57’ as required by 37 CFR 1.83(a), and as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Such claim limitation(s) is/are: current sensing in claims 2, 5-7, 14-15 and 23; signal output in claims in claim 6.
The structure described in the specification par[0039] for the current sensing is described as the differential amplifier 51.
The structure described in the specification par[0049] for the signal output is described as the hardware transmitter interface of the differential amplifier 51 that generates the output.

 Therefore, Examiner finds the claims are reasonably supported by the structure described in the specification pertaining to 35 U.S.C. 112 (a) and (b) (or 35 U.S.C. 112, first and second paragraphs, pre-AIA ) whether 35 U.S.C. 112(f) is invoked or not.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a noise cancelling unit in claim 6; a downhole unit and a second unit in claim 21.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The structure described in the specification par[0171] for the noise cancelling unit is described as the hardware circuitry that comprises the differential amplifier 51.
The structure described in the specification par[0092] for the downhole unit is described as the hardware transmitter and receiver 41 that is inserted within the downhole metallic structure 1 of figure 1.
The structure described in the specification par[0020] for the second unit is described as the hardware surface seabed receiver 42.


 Therefore, Examiner finds the claims are reasonably supported by the structure described in the specification pertaining to 35 U.S.C. 112 (a) and (b) (or 35 U.S.C. 112, first and second paragraphs, pre-AIA ) whether 35 U.S.C. 112(f) is invoked or not.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the mudline" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the well" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-20 are rejected as stated above because due to their dependency from claim 1. Claims 2-20 are also indefinite.
Claim 2 recites "A downhole communication system according to claim 1" in line 1. It is considered unclear and indefinite in the dependent whether it is referring to the same downhole communication system? Or is it a new downhole communication system?
Claim 2 recites the limitation "the noise cancelling arrangement" in lines 1-2. There is insufficient antecedent basis for this limitation in the claim. it would be unclear whether it is intended to refer to the first cancellation arrangement or some other noise cancelling arrangement.
Claims 3-5 and 14-16 are rejected as stated above because due to their dependency from claim 2. Claims 3-5 and 14-16 are also indefinite.
Claim 3 recites "A downhole communication system according to claim 2" in line 1. It is considered unclear and indefinite in the dependent whether it is referring to the same downhole communication system? Or is it a new downhole communication system?
Claim 4 recites "A downhole communication system according to claim 2" in line 1. It is considered unclear and indefinite in the dependent whether it is referring to the same downhole communication system? Or is it a new downhole communication system?
Claim 5 recites "A downhole communication system according to claim 2" in line 1. It is considered unclear and indefinite in the dependent whether it is referring to the same downhole communication system? Or is it a new downhole communication system?
Claim 5 recites the limitation “the first” in line 4. It is unclear and indefinite to which first is referring to? Is it the first location? Or is it the first noise cancellation arrangement?
Claim 6 recites "A downhole communication systems according to claim 1" in line 1. There is insufficient antecedent basis for this limitation in the claim. It is considered unclear and indefinite in the dependent whether it is referring to the same downhole communication system? Or is it a new downhole communication system?
Claim 6 recites the limitation "the noise current" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites "A downhole communication system according to claim 1" in line 1. It is considered unclear and indefinite in the dependent whether it is referring to the same downhole communication system? Or is it a new downhole communication system?
Claim 7 recites the limitation "said reference location" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites "A downhole communication system according to claim 1" in line 1. It is considered unclear and indefinite in the dependent whether it is referring to the same downhole communication system? Or is it a new downhole communication system?
Claim 8 recites the limitation "the noise cancelling arrangement" in line 2. There is insufficient antecedent basis for this limitation in the claim. it would be unclear whether it is intended to refer to the first cancellation arrangement or some other noise cancelling arrangement.
Claim 10 is rejected as stated above because due to their dependency from claim 8. Claim 10 is also indefinite.
Claim 9 recites "A downhole communication system according to claim 1" in line 1. It is considered unclear and indefinite in the dependent whether it is referring to the same downhole communication system? Or is it a new downhole communication system?
Claim 9 recites the limitation "the noise cancelling arrangement" in line 2. There is insufficient antecedent basis for this limitation in the claim. it would be unclear whether it is intended to refer to the first cancellation arrangement or some other noise cancelling arrangement.
Claim 10 recites "A downhole communication system according to claim 8" in line 1. It is considered unclear and indefinite in the dependent whether it is referring to the same downhole communication system? Or is it a new downhole communication system?
Claim 10 recites the limitation "the frequencies" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites "A downhole communication system according to claim 1" in line 1. It is considered unclear and indefinite in the dependent whether it is referring to the same downhole communication system? Or is it a new downhole communication system?
Claim 11 recites the limitation "the noise cancelling arrangement" in line 2. There is insufficient antecedent basis for this limitation in the claim. it would be unclear whether it is intended to refer to the first cancellation arrangement or some other noise cancelling arrangement.
Claim 11 recites the limitation "the range" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the above well head metallic structure or well head" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claims 12-13 are rejected as stated above because due to their dependency from claim 11. Claims 12-13 are also indefinite.
Claim 12 recites "A downhole communication system according to claim 11" in line 1. It is considered unclear and indefinite in the dependent whether it is referring to the same downhole communication system? Or is it a new downhole communication system?
Claim 13 recites "A downhole communication system according to claim 11" in line 1. It is considered unclear and indefinite in the dependent whether it is referring to the same downhole communication system? Or is it a new downhole communication system?
Claim 13 recites the limitation "the frequency range" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the filter passband" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the frequencies" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites "A downhole communication system according to claim 2" in line 1. It is considered unclear and indefinite in the dependent whether it is referring to the same downhole communication system? Or is it a new downhole communication system?
Claims 15-16 are rejected as stated above because due to their dependency from claim 14. Claims 15-16 are also indefinite.
Claim 15 recites "A downhole communication system according to claim 14" in line 1. It is considered unclear and indefinite in the dependent whether it is referring to the same downhole communication system? Or is it a new downhole communication system?
Claim 15 recites the limitation "the filter" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 is rejected as stated above because due to their dependency from claim 15. Claim 16 is also indefinite.
Claim 16 recites "A downhole communication system according to claim 15" in line 1. It is considered unclear and indefinite in the dependent whether it is referring to the same downhole communication system? Or is it a new downhole communication system?
Claim 16 recites the limitation "the filter" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites "A downhole communication system according to claim 1" in line 1. It is considered unclear and indefinite in the dependent whether it is referring to the same downhole communication system? Or is it a new downhole communication system?
Claim 17 recites the limitation "the noise cancelling arrangement" in lines 2-4. There is insufficient antecedent basis for this limitation in the claim. it would be unclear whether it is intended to refer to the first cancellation arrangement or some other noise cancelling arrangement.
Claim 17 recites the limitation "the seabed" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 is rejected as stated above because due to their dependency from claim 17. Claim 18 is also indefinite.
Claim 18 recites "A downhole communication system according to claim 17" in line 1. It is considered unclear and indefinite in the dependent whether it is referring to the same downhole communication system? Or is it a new downhole communication system?
Claim 18 recites the limitation "the noise cancelling arrangement" in lines 1-2. There is insufficient antecedent basis for this limitation in the claim. it would be unclear whether it is intended to refer to the first cancellation arrangement or some other noise cancelling arrangement.
Claim 18 recites the limitation "the noise cancelling signals" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the seabed" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites "A downhole communication system according to claim 1" in line 1. It is considered unclear and indefinite in the dependent whether it is referring to the same downhole communication system? Or is it a new downhole communication system?
Claim 20 recites "A downhole communication system according to claim 1" in line 1. It is considered unclear and indefinite in the dependent whether it is referring to the same downhole communication system? Or is it a new downhole communication system?
Claim 20 recites the limitation "the frequency " in lines 6-7 and 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the absence" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation "the mudline" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation "the well" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation "the surface" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitation "the mudline" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitation "the well" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitation "the frequency " in lines 14 and 16.  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitation "the absence" in line 17.  There is insufficient antecedent basis for this limitation in the claim.
Claim 23 recites "a downhole communication system according to claim 1" in lines 1-2. It is considered unclear and indefinite in the dependent whether it is referring to the same downhole communication system? Or is it a new downhole communication system?
Claim 23 recites the limitation "the noise cancelling arrangement" in lines 2-3. There is insufficient antecedent basis for this limitation in the claim. it would be unclear whether it is intended to refer to the first cancellation arrangement or some other noise cancelling arrangement.
Claim 24 recites "a downhole communication system according to claim 1" in lines 1-2. It is considered unclear and indefinite in the dependent whether it is referring to the same downhole communication system? Or is it a new downhole communication system?
Claim 24 recites the limitation "the seabed" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 25 recites the limitation "the mudline" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 25 recites the limitation "the well" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 26 recites "a downhole communication system according to claim 1" in lines 3-4. It is considered unclear and indefinite in the dependent whether it is referring to the same downhole communication system? Or is it a new downhole communication system?
Claim 26 recites the limitation "the mudline" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 26 recites the limitation "the well" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 26 recites the limitation "the out of hole metallic structure" after inserting the limitations of claim 1. It will be unclear and indefinite to which out of hole structure is referring to? Is it a new out of hole structure? Or is it the same out of hole structure? Especially, the disclosure of the invention is based on one out of hole metallic structure.
Claim 26 recites the limitation "the downhole metallic structure" after inserting the limitations of claim 1. It will be unclear and indefinite to which downhole metallic structure is referring to? Is it a new downhole metallic structure? Or is it the same downhole metallic structure? Especially, the disclosure of the invention is based on one downhole metallic structure.
Claim 26 recites the limitation "the riser" after inserting the limitations of claim 1. It will be unclear and indefinite to which riser is referring to? Is it a new riser? Or is it the same riser? 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claim(s) 1-2, 4-6, 8, 11, 17, 21 and 23-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hudson (US2011/0163830A1) in view of Plotnikov et al. (US2018/0252092A1) hereafter Plotnikov.
Regarding claim 1, Hudson discloses a downhole communication system for communication between a first and second location in a subsea oil and/or gas well installation (par[0063], [0086]: a downhole communication tool 4 is provided in the casing 11 at a location near to where the lateral bore 2 joins the main bore 1. This downhole communication tool 4 is arranged for applying high current, very low frequency, signals into the casing 11 via spaced contacts 41. Such downhole tools are commercially available from the Applicant. In a normal mode of operation, such a tool is used to inject high current, very low frequency, signals into the metallic structure 11 from where they propagate along the metallic structure to another location where they may be detected by a similar tool or at the surface. a subsea well 201 including a communications system in which signals from downhole are transmitted towards the surface along the metallic structure 211 of the well 201. These signals are detected at the seabed by a seabed transceiver 208 which has one connection to the metallic structure 211 of the well head/tubing near the surface and one connection to earth.), the oil and/or gas well installation comprising: 
out of hole metallic structure comprising a riser running upwards away from the mudline (fig 7:209, par[0087]: A subsea well 201 where there is a metallic riser 209 leading to a tethered vessel 291 at the surface. This metallic riser 209 is provided to transport the extracted product to the surface of the water at the tethered vessel 291 and, together, the tethered vessel 291 and riser 209 have to accommodate for changes in water level), and downhole metallic structure running down into the well (fig 7:201, par[0086]: A subsea well 201 including a communications system in which signals from downhole are transmitted towards the surface along the metallic structure 211 of the well 201. These signals are detected at the seabed by a seabed transceiver 208 which has one connection to the metallic structure 211 of the well head/tubing near the surface and one connection to earth), wherein the communication system is arranged so that at least part of a signal path for communications between the first and second locations is provided by the downhole metallic structure such that, in use, data to be communicated between the first and second locations is carried by electrical signals in the downhole metallic structure (fig 8:311, par[0091], [0093]: The present well also includes a power transmission system for transmitting power from one location on the tubing 311 to others. The power may be used for operating the communications system and/or for other purposes. Each of the communications units 306 comprises an impedance generation means 5 of the type described above to facilitate the application of and/or extraction of signals to and/or from the tubing 311. The master communications unit 307 is similar to the communications units 306 but also comprises power generation means 308 for generating power which may be used by the communications system); and 
the communication system further comprises a first noise cancellation arrangement arranged for sensing a noise signal generated in the out of hole metallic structure (fig 7:5, par[0088]: an impedance generation means 5 of the same general type described above with reference to FIGS. 2 to 5 is provided around the riser 209. This impedance generation means 5 can be tuned to block, or at least significantly attenuate, signals having frequencies which may interfere with the well communication system. The impedance generation means 5 might be tuned to block signals having a frequency where there is most noise or alternatively, may be tuned to block the signals having frequencies which correspond to transmission frequencies used in the well communication system.).
Hudson does not explicitly disclose a downhole communication system that is arranged for applying a corresponding noise cancelling signal to the out of hole metallic structure or the downhole metallic structure to inhibit introduction of electrical noise into the downhole metallic structure from the riser.
Plotnikov discloses a downhole communication system that is arranged for applying a corresponding noise cancelling signal to the out of hole metallic structure or the downhole metallic structure to inhibit introduction of electrical noise into the downhole metallic structure from the riser (fig 6:200, par[0042], [0047]: when pipe joint 210 passes through cylindrical casing 202, the outer dimension of drilling pipe string 104 increases and the respective voltage amplitudes of the first and second currents induced in first and second receive coils 214 and 216 are increased. LPF 608 and LPF 610 remove high frequency noise from the first and second current voltages before they are received at A/D converter 606, converted to digital voltage signals and transmitted to processor 604. Referring again to FIG. 6, in certain embodiments, processor 604 is configured to apply a phase shift to the integration described in EQ. 1 to further reduce noise. In certain embodiments, pulse generator 602 is configured to generate a pair of current pulses having opposite polarity to reduce the effect of magnetic noise and residual magnetization of drilling pipe string 104.).
One of ordinary skill in the art would be aware of both the Hudson and the Plotnikov references since both pertain to the field of downhole communication systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the downhole communication system of Hudson to implement the feature of reducing noise as disclosed by Plotnikov to gain the functionality of providing a detection of the location of the pipe joint that enables the blowout preventer to operate more effectively in the event of a pressure increase in the well, as a shear-type blowout preventer may fail when shearing through a pipe joint, and a knowledge of the location of a pipe joint enables the operator to move the drilling pipe string up or down to clear the shear ram from the pipe joint.

Regarding claim 2, Hudson in view of Plotnikov discloses a downhole communication system according to claim 1 in which the noise cancelling arrangement comprises current sensing means with a first input connected or connectable to the out of hole metallic structure (Plotnikov fig 6:214, par[0042]: Sensor system 200 includes a first low-pass filter (LPF) 608 and a second LPF 610 respectively coupled to first receive coil 214 and second receive coil 216. The electromagnetic field corresponding to the current pulse conducted through transmit coil 212 interacts with drilling pipe string 104, which modifies the electromagnetic field.), a second input connected or connectable to a reference location (Plotnikov fig 6:216, par[0042]: Sensor system 200 includes a first low-pass filter (LPF) 608 and a second LPF 610 respectively coupled to first receive coil 214 and second receive coil 216. The second current represents the outer dimension of drilling pipe string 104 proximate second receive coil 216.) and an output connected or connectable to the out of hole metallic structure or the downhole metallic structure (Plotnikov fig 6:212, par[0040], [0042]: Transmit coil 212 is electrically coupled to a pulse generator 602 configured to generate the current pulse conducted by transmit coil 212. In certain embodiments, pulse generator 602 is a configurable device, enabling adjustment of, for example, and without limitation, output power, current amplitude, voltage amplitude, and duty cycle.) for applying a noise cancelling signal to the out of hole metallic structure or the downhole metallic structure in dependence on potential difference detected between the inputs (Plotnikov par[0042]: when pipe joint 210 passes through cylindrical casing 202, the outer dimension of drilling pipe string 104 increases and the respective voltage amplitudes of the first and second currents induced in first and second receive coils 214 and 216 are increased. LPF 608 and LPF 610 remove high frequency noise from the first and second current voltages before they are received at A/D converter 606, converted to digital voltage signals and transmitted to processor 604).

Regarding claim 4, Hudson in view of Plotnikov discloses a downhole communication system according to claim 2 in which the reference location comprises a portion of the well installation (Plotnikov fig 6:212, par[0040], [0042]: Transmit coil 212 is electrically coupled to a pulse generator 602 configured to generate the current pulse conducted by transmit coil 212. In certain embodiments, pulse generator 602 is a configurable device, enabling adjustment of, for example, and without limitation, output power, current amplitude, voltage amplitude, and duty cycle).

Regarding claim 5, Hudson in view of Plotnikov discloses a downhole communication system according to claim 2 in which the current sensing means is connected in accordance with one of the following three connection options: i) the first input is connected or connectable to the riser at a first location, the second input is connected or connectable to the riser at a second location spaced from the first and the output is connected or connectable to the riser at the first, second or another location (fig 6, par[0040]: Sensor system 200 includes transmit coil 212, first receive coil 214, and second receive coil 216 coupled to cylindrical casing 202. Transmit coil 212 is electrically coupled to a pulse generator 602 configured to generate the current pulse conducted by transmit coil 212. In certain embodiments, pulse generator 602 is a configurable device, enabling adjustment of, for example, and without limitation, output power, current amplitude, voltage amplitude, and duty cycle.); ii) the first input is connected or connectable to the riser, the second input is connected or connectable to seabed metallic structure and the output is connected or connectable to the riser; iii) the first input is connected or connectable to the riser, the second input is connected or connectable to a reference electrode and the output is connected or connectable to the riser.

Regarding claim 6, Hudson in view of Plotnikov discloses a downhole communication systems according to claim 1 comprising a noise cancelling unit which comprises current sensing means for sensing the noise current in the out of hole metallic structure (Hudson fig 7:5, par[0088]: an impedance generation means 5 of the same general type described above with reference to FIGS. 2 to 5 is provided around the riser 209. This impedance generation means 5 can be tuned to block, or at least significantly attenuate, signals having frequencies which may interfere with the well communication system. The impedance generation means 5 might be tuned to block signals having a frequency where there is most noise or alternatively, may be tuned to block the signals having frequencies which correspond to transmission frequencies used in the well communication system.) and signal output means for outputting the noise cancelling signal (Plotnikov fig 6:200, par[0042], [0047]: when pipe joint 210 passes through cylindrical casing 202, the outer dimension of drilling pipe string 104 increases and the respective voltage amplitudes of the first and second currents induced in first and second receive coils 214 and 216 are increased. LPF 608 and LPF 610 remove high frequency noise from the first and second current voltages before they are received at A/D converter 606, converted to digital voltage signals and transmitted to processor 604. Referring again to FIG. 6, in certain embodiments, processor 604 is configured to apply a phase shift to the integration described in EQ. 1 to further reduce noise. In certain embodiments, pulse generator 602 is configured to generate a pair of current pulses having opposite polarity to reduce the effect of magnetic noise and residual magnetization of drilling pipe string 104.).

Regarding claim 8, Hudson in view of Plotnikov discloses a downhole communication system according to claim 1 in which the noise cancelling arrangement is arranged to apply noise cancelling signals for cancelling noise signals over a predetermined frequency range (Plotnikov par[0042]: when pipe joint 210 passes through cylindrical casing 202, the outer dimension of drilling pipe string 104 increases and the respective voltage amplitudes of the first and second currents induced in first and second receive coils 214 and 216 are increased. LPF 608 and LPF 610 remove high frequency noise from the first and second current voltages before they are received at A/D converter 606, converted to digital voltage signals and transmitted to processor 604. ).

Regarding claim 11, Hudson in view of Plotnikov discloses a downhole communication system according to claim 1 in which the noise cancelling arrangement comprises a filter for controlling the range of frequencies over which noise cancelling signals are applied to the above well head metallic structure or well head (Plotnikov fig 6:608 & 610, par[0042]: Sensor system 200 includes a first low-pass filter (LPF) 608 and a second LPF 610 respectively coupled to first receive coil 214 and second receive coil 216. LPF 608 and LPF 610 remove high frequency noise from the first and second current voltages before they are received at A/D converter 606, converted to digital voltage signals and transmitted to processor 604).

Regarding claim 17, Hudson in view of Plotnikov discloses a downhole communication system according to claim 1 in which in installation the noise cancelling arrangement is deployed with the riser (Hudson fig 7:5, par[0088]: an impedance generation means 5 of the same general type described above with reference to FIGS. 2 to 5 is provided around the riser 209. This impedance generation means 5 can be tuned to block, or at least significantly attenuate, signals having frequencies which may interfere with the well communication system. The impedance generation means 5 might be tuned to block signals having a frequency where there is most noise or alternatively, may be tuned to block the signals having frequencies which correspond to transmission frequencies used in the well communication system.), the noise cancelling arrangement is retrofitted to the riser or the noise cancelling arrangement is retrofitted at the seabed (Plotnikov fig 6:200, par[0042], [0047]: when pipe joint 210 passes through cylindrical casing 202, the outer dimension of drilling pipe string 104 increases and the respective voltage amplitudes of the first and second currents induced in first and second receive coils 214 and 216 are increased. LPF 608 and LPF 610 remove high frequency noise from the first and second current voltages before they are received at A/D converter 606, converted to digital voltage signals and transmitted to processor 604. Referring again to FIG. 6, in certain embodiments, processor 604 is configured to apply a phase shift to the integration described in EQ. 1 to further reduce noise. In certain embodiments, pulse generator 602 is configured to generate a pair of current pulses having opposite polarity to reduce the effect of magnetic noise and residual magnetization of drilling pipe string 104.).

Regarding claim 21, Hudson discloses a downhole communication system for a subsea oil and/or gas well installation which installation comprises out of hole metallic structure comprising a riser running upwards away from the mudline (fig 7:209, par[0087]: A subsea well 201 where there is a metallic riser 209 leading to a tethered vessel 291 at the surface. This metallic riser 209 is provided to transport the extracted product to the surface of the water at the tethered vessel 291 and, together, the tethered vessel 291 and riser 209 have to accommodate for changes in water level), and downhole metallic structure running down into the well (fig 7:201, par[0086]: A subsea well 201 including a communications system in which signals from downhole are transmitted towards the surface along the metallic structure 211 of the well 201. These signals are detected at the seabed by a seabed transceiver 208 which has one connection to the metallic structure 211 of the well head/tubing near the surface and one connection to earth), the communication system comprising a downhole unit for location downhole in the subsea oil and/or gas well installation (fig 6:106, par[0082]: A downhole mandrel tool 106 is provided for collecting data readings concerning, for example, pressure and transmitting this data towards the surface) and a second unit (fig 6:107, par[0084]: Each repeater station 107 comprises a communications unit 6 of a similar type to that described above. Here, however, in order to increase the effectiveness of the reception and signaling capabilities, a length of the drill stem tubing 111 is provided with an outer insulating coating 111a for a region along either side of the impedance generation means 5 and electrical contact to the drill stem tubing 111 for the application and the reception of signals is made at the remote ends of these insulated portions.), wherein the communication system is arranged to allow communication between the downhole unit and the second unit over a signal path (par[0083], [0084]) at least part of which is provided by the downhole metallic structure such that, in use, data to be communicated between the downhole location and the surface is carried by electrical signals in the downhole metallic structure (fig 8:311, par[0091], [0093]: The present well also includes a power transmission system for transmitting power from one location on the tubing 311 to others. The power may be used for operating the communications system and/or for other purposes. Each of the communications units 306 comprises an impedance generation means 5 of the type described above to facilitate the application of and/or extraction of signals to and/or from the tubing 311. The master communications unit 307 is similar to the communications units 306 but also comprises power generation means 308 for generating power which may be used by the communications system).
the communication system further comprises a first noise cancellation arrangement arranged for sensing a noise signal generated in the out of hole metallic structure (fig 7:5, par[0088]: an impedance generation means 5 of the same general type described above with reference to FIGS. 2 to 5 is provided around the riser 209. This impedance generation means 5 can be tuned to block, or at least significantly attenuate, signals having frequencies which may interfere with the well communication system. The impedance generation means 5 might be tuned to block signals having a frequency where there is most noise or alternatively, may be tuned to block the signals having frequencies which correspond to transmission frequencies used in the well communication system.).
Hudson does not explicitly disclose a downhole communication system that is arranged for applying a corresponding noise cancelling signal to the out of hole metallic structure or the downhole metallic structure to inhibit introduction of electrical noise into the downhole metallic structure from the riser.
Plotnikov discloses a downhole communication system that is arranged for applying a corresponding noise cancelling signal to the out of hole metallic structure or the downhole metallic structure to inhibit introduction of electrical noise into the downhole metallic structure from the riser (fig 6:200, par[0042], [0047]: when pipe joint 210 passes through cylindrical casing 202, the outer dimension of drilling pipe string 104 increases and the respective voltage amplitudes of the first and second currents induced in first and second receive coils 214 and 216 are increased. LPF 608 and LPF 610 remove high frequency noise from the first and second current voltages before they are received at A/D converter 606, converted to digital voltage signals and transmitted to processor 604. Referring again to FIG. 6, in certain embodiments, processor 604 is configured to apply a phase shift to the integration described in EQ. 1 to further reduce noise. In certain embodiments, pulse generator 602 is configured to generate a pair of current pulses having opposite polarity to reduce the effect of magnetic noise and residual magnetization of drilling pipe string 104.).
One of ordinary skill in the art would be aware of both the Hudson and the Plotnikov references since both pertain to the field of downhole communication systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the downhole communication system of Hudson to implement the feature of reducing noise as disclosed by Plotnikov to gain the functionality of providing a detection of the location of the pipe joint that enables the blowout preventer to operate more effectively in the event of a pressure increase in the well, as a shear-type blowout preventer may fail when shearing through a pipe joint, and a knowledge of the location of a pipe joint enables the operator to move the drilling pipe string up or down to clear the shear ram from the pipe joint.

Regarding claim 23, Hudson in view of Plotnikov discloses a riser noise cancelling arrangement for use in a downhole communication system according to claim 1, the noise cancelling arrangement comprising current sensing means with a first input connectable to the above out of hole metallic structure (Plotnikov fig 6:214, par[0042]: Sensor system 200 includes a first low-pass filter (LPF) 608 and a second LPF 610 respectively coupled to first receive coil 214 and second receive coil 216. The electromagnetic field corresponding to the current pulse conducted through transmit coil 212 interacts with drilling pipe string 104, which modifies the electromagnetic field.), a second input connectable to a reference location (Plotnikov fig 6:216, par[0042]: Sensor system 200 includes a first low-pass filter (LPF) 608 and a second LPF 610 respectively coupled to first receive coil 214 and second receive coil 216. The second current represents the outer dimension of drilling pipe string 104 proximate second receive coil 216.) and output connectable to the out of hole metallic structure or the down the hole metallic structure (Plotnikov fig 6:212, par[0040], [0042]: Transmit coil 212 is electrically coupled to a pulse generator 602 configured to generate the current pulse conducted by transmit coil 212. In certain embodiments, pulse generator 602 is a configurable device, enabling adjustment of, for example, and without limitation, output power, current amplitude, voltage amplitude, and duty cycle.) for applying a noise cancelling signal to the riser in dependence on potential differences detected between the inputs (Plotnikov par[0042]: when pipe joint 210 passes through cylindrical casing 202, the outer dimension of drilling pipe string 104 increases and the respective voltage amplitudes of the first and second currents induced in first and second receive coils 214 and 216 are increased. LPF 608 and LPF 610 remove high frequency noise from the first and second current voltages before they are received at A/D converter 606, converted to digital voltage signals and transmitted to processor 604).

Regarding claim 24, Hudson in view of Plotnikov discloses a method of installing a noise cancelling arrangement for use in a  downhole communication system according to claim 1 which method comprises one of deploying the noise cancelling arrangement with the riser (Hudson fig 7:5, par[0088]: an impedance generation means 5 of the same general type described above with reference to FIGS. 2 to 5 is provided around the riser 209. This impedance generation means 5 can be tuned to block, or at least significantly attenuate, signals having frequencies which may interfere with the well communication system. The impedance generation means 5 might be tuned to block signals having a frequency where there is most noise or alternatively, may be tuned to block the signals having frequencies which correspond to transmission frequencies used in the well communication system.), retrofitting the noise cancelling arrangement to the riser (Plotnikov fig 6:200, par[0042], [0047]: when pipe joint 210 passes through cylindrical casing 202, the outer dimension of drilling pipe string 104 increases and the respective voltage amplitudes of the first and second currents induced in first and second receive coils 214 and 216 are increased. LPF 608 and LPF 610 remove high frequency noise from the first and second current voltages before they are received at A/D converter 606, converted to digital voltage signals and transmitted to processor 604. Referring again to FIG. 6, in certain embodiments, processor 604 is configured to apply a phase shift to the integration described in EQ. 1 to further reduce noise. In certain embodiments, pulse generator 602 is configured to generate a pair of current pulses having opposite polarity to reduce the effect of magnetic noise and residual magnetization of drilling pipe string 104.), and retrofitting the noise cancelling arrangement to the riser at the seabed (Plotnikov fig 6:200, par[0042], [0047]: when pipe joint 210 passes through cylindrical casing 202, the outer dimension of drilling pipe string 104 increases and the respective voltage amplitudes of the first and second currents induced in first and second receive coils 214 and 216 are increased. LPF 608 and LPF 610 remove high frequency noise from the first and second current voltages before they are received at A/D converter 606, converted to digital voltage signals and transmitted to processor 604. Referring again to FIG. 6, in certain embodiments, processor 604 is configured to apply a phase shift to the integration described in EQ. 1 to further reduce noise. In certain embodiments, pulse generator 602 is configured to generate a pair of current pulses having opposite polarity to reduce the effect of magnetic noise and residual magnetization of drilling pipe string 104.).

Regarding claim 25, Hudson a downhole communication method for communication between a downhole location in an subsea oil and/or gas well installation and a second location (par[0063], [0086]: a downhole communication tool 4 is provided in the casing 11 at a location near to where the lateral bore 2 joins the main bore 1. This downhole communication tool 4 is arranged for applying high current, very low frequency, signals into the casing 11 via spaced contacts 41. Such downhole tools are commercially available from the Applicant. In a normal mode of operation, such a tool is used to inject high current, very low frequency, signals into the metallic structure 11 from where they propagate along the metallic structure to another location where they may be detected by a similar tool or at the surface. a subsea well 201 including a communications system in which signals from downhole are transmitted towards the surface along the metallic structure 211 of the well 201. These signals are detected at the seabed by a seabed transceiver 208 which has one connection to the metallic structure 211 of the well head/tubing near the surface and one connection to earth.), the oil and/or gas well installation comprising: 
out of hole metallic structure comprising a riser running upwards away from the mudline (fig 7:209, par[0087]: A subsea well 201 where there is a metallic riser 209 leading to a tethered vessel 291 at the surface. This metallic riser 209 is provided to transport the extracted product to the surface of the water at the tethered vessel 291 and, together, the tethered vessel 291 and riser 209 have to accommodate for changes in water level), and downhole metallic structure running down into the well (fig 7:201, par[0086]: A subsea well 201 including a communications system in which signals from downhole are transmitted towards the surface along the metallic structure 211 of the well 201. These signals are detected at the seabed by a seabed transceiver 208 which has one connection to the metallic structure 211 of the well head/tubing near the surface and one connection to earth), the communication method comprising the steps of: 
using the downhole metallic structure as at least part of a signal path for communications between the downhole location and the second location so that data to be communicated between the downhole location and the second location is carried by electrical signals in the downhole metallic structure (fig 8:311, par[0091], [0093]: The present well also includes a power transmission system for transmitting power from one location on the tubing 311 to others. The power may be used for operating the communications system and/or for other purposes. Each of the communications units 306 comprises an impedance generation means 5 of the type described above to facilitate the application of and/or extraction of signals to and/or from the tubing 311. The master communications unit 307 is similar to the communications units 306 but also comprises power generation means 308 for generating power which may be used by the communications system); and
sensing a noise signal generated in the out of hole metallic structure (fig 7:5, par[0088]: an impedance generation means 5 of the same general type described above with reference to FIGS. 2 to 5 is provided around the riser 209. This impedance generation means 5 can be tuned to block, or at least significantly attenuate, signals having frequencies which may interfere with the well communication system. The impedance generation means 5 might be tuned to block signals having a frequency where there is most noise or alternatively, may be tuned to block the signals having frequencies which correspond to transmission frequencies used in the well communication system.).
Hudson does not explicitly disclose the method comparing: applying a corresponding noise cancelling signal to the out of hole metallic structure or the downhole metallic structure to inhibit introduction of electrical noise into the downhole metallic structure from the riser.
Plotnikov discloses the method comprising: applying a corresponding noise cancelling signal to the out of hole metallic structure or the downhole metallic structure to inhibit introduction of electrical noise into the downhole metallic structure from the riser (fig 6:200, par[0042], [0047]: when pipe joint 210 passes through cylindrical casing 202, the outer dimension of drilling pipe string 104 increases and the respective voltage amplitudes of the first and second currents induced in first and second receive coils 214 and 216 are increased. LPF 608 and LPF 610 remove high frequency noise from the first and second current voltages before they are received at A/D converter 606, converted to digital voltage signals and transmitted to processor 604. Referring again to FIG. 6, in certain embodiments, processor 604 is configured to apply a phase shift to the integration described in EQ. 1 to further reduce noise. In certain embodiments, pulse generator 602 is configured to generate a pair of current pulses having opposite polarity to reduce the effect of magnetic noise and residual magnetization of drilling pipe string 104.).
One of ordinary skill in the art would be aware of both the Hudson and the Plotnikov references since both pertain to the field of downhole communication systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the downhole communication system of Hudson to implement the feature of reducing noise as disclosed by Plotnikov to gain the functionality of providing a detection of the location of the pipe joint that enables the blowout preventer to operate more effectively in the event of a pressure increase in the well, as a shear-type blowout preventer may fail when shearing through a pipe joint, and a knowledge of the location of a pipe joint enables the operator to move the drilling pipe string up or down to clear the shear ram from the pipe joint.

Regarding claim 26, Hudson in view of Plotnikov discloses a subsea oil and/or gas well installation, the oil and/or gas well installation comprising out of hole metallic structure comprising a riser running upwards away from the mudline and downhole metallic structure running down into the well and a communication system according to claim 1 (See rejection of claim 1 above).

2.	Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hudson in view of Plotnikov, and further in view of Havard (EP0314654A1).
Regarding claim 3, Hudson in view of Plotnikov does not explicitly disclose a downhole communication system in which the reference location comprises a reference electrode.
Havard discloses a downhole communication system in which the reference location comprises a reference electrode (page 4 col 6 ln 47-58: The signal from the casing 6 is measured in relation to a system with reference to the proportions of the electrod­es 8 arranged on the sea bed and a vertical electrode 9. The horizontal reference electrodes 8 are lying on the sea bed in precise orientations as shown in Fig. 19, with an angular distance of 120°. The vertical electrode 9 is formed like a floating rope with a built in electrode and extends straight up from the receiver 2 some meters above the sea bed 3. The reference electrodes are built for reducing noise in the signal frequency band.).
One of ordinary skill in the art would be aware of both the Hudson, Plotnikov and Havard references since all pertain to the field of downhole communication systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the downhole communication system of Hudson to implement the reference electrode feature as disclosed by Havard to gain the functionality of providing a maximum suppression of geoelectromagnetic noise to the receiver by means of geo­metrical and adaptive cancelling of the noise area vector.

3.	Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hudson in view of Plotnikov, and further in view of Cooper (DE112016002545T5).
Regarding claim 7, Hudson in view of Plotnikov does not explicitly disclose a downhole communication system according to claim 1 in which the current sensing means has a ground connected or connectable to a seawater electrode which is distinct from said reference location.
Cooper discloses a downhole communication system according to claim 1 in which the current sensing means has a ground connected or connectable to a seawater electrode which is distinct from said reference location (par[0038], [0041]: EM telemetry system with a counter electrode, the counter electrode is galvanically coupled to ground. Galvanic counter electrodes can also be subject to temperature-dependent drift, electrochemical noise, and long stabilization times.).
One of ordinary skill in the art would be aware of both the Hudson, Plotnikov and Cooper references since all pertain to the field of downhole communication systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the downhole communication system of Hudson to implement the ground electrode feature as disclosed by Cooper to gain the functionality of restoring transmitted information at the surface of the downhole communication system by applying a voltage signal between the ground electrode and the wellhead, that the matched the original encoded signal with the transmitted information..

4.	Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hudson in view of Plotnikov, and further in view of Sun et al. (US2019/0293823A1) hereafter Sun.
Regarding claim 9, Hudson in view of Plotnikov does not explicitly disclose a downhole communication system in which the noise cancelling arrangement is arranged to apply non dc noise cancelling signals.
Sun discloses a downhole communication system according to claim 1 in which the noise cancelling arrangement is arranged to apply non dc noise cancelling signals (fig 7:704, par[0030]: At block 704, preprocessing of the waveforms is performed to better condition the data, such as, for example, DC removal, filtering the waves to suppress noises and conserve the frequency band of monopole firing, and waveform interpolation—all of which may be applied when improved accuracy and coherence of the first arrival is important).
One of ordinary skill in the art would be aware of both the Hudson, Plotnikov and Sun references since all pertain to the field of downhole communication systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the downhole communication system of Hudson to implement the non dc noise cancelling signal feature as disclosed by Sun to gain the functionality of providing an improved accuracy, coherence and a better condition to the downhole data using DC removal and applying a filtering to the waves to suppress noises and conserve the frequency band of monopole firing, and waveform interpolation.

5.	Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hudson in view of Plotnikov, and further in view of Casey et al. (US6965320B1) hereafter Casey.
Regarding claim 10, Hudson in view of Plotnikov discloses a downhole communication system according to claim 8 in which the frequency range of the noise cancelling signals has an upper limit determined in dependence on the frequencies used in the communication system (Plotnikov par[0068], [0070], [0088]: the control unit 63 controls the behaviour of the impedance generation means 5. In particular, it is arranged to control the frequency at which the impedance generated by the impedance generation means is maximum. it is possible to either have the impedance generation means 5 pre-tuned to give its best effect at a pre-chosen frequency or it is possible to have the impedance generation means 5 "tuneable" so that it may be actively "tuned" in use. This is done so that the local electrical impedance generated by the impedance generation means 5 is most effective at the frequency of the signals which are to be transmitted and/or received. an impedance generation means 5 of the same general type described above with reference to FIGS. 2 to 5 is provided around the riser 209. This impedance generation means 5 can be tuned to block, or at least significantly attenuate, signals having frequencies which may interfere with the well communication system. The impedance generation means 5 might be tuned to block signals having a frequency where there is most noise or alternatively, may be tuned to block the signals having frequencies which correspond to transmission frequencies used in the well communication system) and a lower limit determined in dependence on the frequencies used in the communication system (Plotnikov par[0068], [0070], [0088]: the control unit 63 controls the behaviour of the impedance generation means 5. In particular, it is arranged to control the frequency at which the impedance generated by the impedance generation means is maximum. it is possible to either have the impedance generation means 5 pre-tuned to give its best effect at a pre-chosen frequency or it is possible to have the impedance generation means 5 "tuneable" so that it may be actively "tuned" in use. This is done so that the local electrical impedance generated by the impedance generation means 5 is most effective at the frequency of the signals which are to be transmitted and/or received. an impedance generation means 5 of the same general type described above with reference to FIGS. 2 to 5 is provided around the riser 209. This impedance generation means 5 can be tuned to block, or at least significantly attenuate, signals having frequencies which may interfere with the well communication system. The impedance generation means 5 might be tuned to block signals having a frequency where there is most noise or alternatively, may be tuned to block the signals having frequencies which correspond to transmission frequencies used in the well communication system).
Hudson in view of Plotnikov does not explicitly disclose the communication system configured to whether there is a need to allow cathodic protection currents to flow.
Casey discloses the communication system configured to whether there is a need to allow cathodic protection currents to flow (fig :70; col 9 ln 27-35: While various pipeline maintenance and operational data may be easily gathered by the sensors 88 of the monitoring station 20, none is more important than cathodic protection tested with test leads 70 and potential pipeline damage sensors. Periodic checks of cathodic protection may be easily performed when a pig is sent through the pipeline. Monitoring stations 20 near CPRs 36 may thus relay rectifier voltages data to the central monitoring facility 50 to ensure that the pipe is protected by cathodic currents).
One of ordinary skill in the art would be aware of both the Hudson, Plotnikov and Casey references since all pertain to the field of downhole communication systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the downhole communication system of Hudson to implement the cathodic protection currents feature as disclosed by Casey to gain the functionality of using an external power supply to drive current in order to protect virtually any structure, regardless of size or current requirements using long life anodes and enough appropriately sized power supplies, and preventing corrosion in a wide range of applications where the structure being protected is surrounded by an environment that allows current flow.

6.	Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hudson in view of Plotnikov, and further in view of Keller et al. (US2015/0285937A1) hereafter Keller.
Regarding claim 12, Hudson in view of Plotnikov does not explicitly disclose a downhole communication system in which the filter comprises a band pass filter arrangement.
Keller discloses a downhole communication system in which the filter comprises a band pass filter arrangement (par[0106]: The transceiver 440 will receive an acoustic telemetry signal. In one preferred embodiment, the acoustic telemetry data transfer is accomplished using multiple frequency shift keying (MFSK). Any extraneous noise in the signal is moderated by using well-known conventional analog and/or digital signal processing methods. This noise removal and signal enhancement may involve conveying the acoustic signal through a signal conditioning circuit using, for example, a bandpass filter).
One of ordinary skill in the art would be aware of both the Hudson, Plotnikov and Keller references since all pertain to the field of downhole communication systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the downhole communication system of Hudson to implement the band pass filter feature as disclosed by Keller to gain the functionality of helping to send or transmit a selected frequency range signal, so it helps to save energy, and helping to filter signals between two frequency ranges.

7.	Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hudson in view of Plotnikov, in view of Keller et al. (US2015/0285937A1) hereafter Keller, and further in view of Casey.
Regarding claim 13, Hudson in view of Plotnikov discloses a downhole communication system in which the frequency range of the filter has an upper limit determined in dependence on the frequencies used in the communication system (Plotnikov par[0068], [0070], [0088]: the control unit 63 controls the behaviour of the impedance generation means 5. In particular, it is arranged to control the frequency at which the impedance generated by the impedance generation means is maximum. it is possible to either have the impedance generation means 5 pre-tuned to give its best effect at a pre-chosen frequency or it is possible to have the impedance generation means 5 "tuneable" so that it may be actively "tuned" in use. This is done so that the local electrical impedance generated by the impedance generation means 5 is most effective at the frequency of the signals which are to be transmitted and/or received. an impedance generation means 5 of the same general type described above with reference to FIGS. 2 to 5 is provided around the riser 209. This impedance generation means 5 can be tuned to block, or at least significantly attenuate, signals having frequencies which may interfere with the well communication system. The impedance generation means 5 might be tuned to block signals having a frequency where there is most noise or alternatively, may be tuned to block the signals having frequencies which correspond to transmission frequencies used in the well communication system) and a lower limit determined in dependence on the frequencies used in the communication system (Plotnikov par[0068], [0070], [0088]: the control unit 63 controls the behaviour of the impedance generation means 5. In particular, it is arranged to control the frequency at which the impedance generated by the impedance generation means is maximum. it is possible to either have the impedance generation means 5 pre-tuned to give its best effect at a pre-chosen frequency or it is possible to have the impedance generation means 5 "tuneable" so that it may be actively "tuned" in use. This is done so that the local electrical impedance generated by the impedance generation means 5 is most effective at the frequency of the signals which are to be transmitted and/or received. an impedance generation means 5 of the same general type described above with reference to FIGS. 2 to 5 is provided around the riser 209. This impedance generation means 5 can be tuned to block, or at least significantly attenuate, signals having frequencies which may interfere with the well communication system. The impedance generation means 5 might be tuned to block signals having a frequency where there is most noise or alternatively, may be tuned to block the signals having frequencies which correspond to transmission frequencies used in the well communication system).
Hudson in view of Plotnikov does not explicitly disclose a downhole communication system according to claim 11 in which the filter comprises a band pass filter arrangement.
Keller discloses a downhole communication system in which the filter comprises a band pass filter arrangement (par[0106]: The transceiver 440 will receive an acoustic telemetry signal. In one preferred embodiment, the acoustic telemetry data transfer is accomplished using multiple frequency shift keying (MFSK). Any extraneous noise in the signal is moderated by using well-known conventional analog and/or digital signal processing methods. This noise removal and signal enhancement may involve conveying the acoustic signal through a signal conditioning circuit using, for example, a bandpass filter).
One of ordinary skill in the art would be aware of both the Hudson, Plotnikov and Keller references since all pertain to the field of downhole communication systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the downhole communication system of Hudson to implement the band pass filter feature as disclosed by Keller to gain the functionality of helping to send or transmit a selected frequency range signal, so it helps to save energy, and helping to filter signals between two frequency ranges.
Hudson in view of Plotnikov and Keller does not explicitly disclose a downhole communication system in which whether there is a need to allow cathodic protection currents to flow.
Casey discloses the communication system configured to whether there is a need to allow cathodic protection currents to flow (fig :70; col 9 ln 27-35: While various pipeline maintenance and operational data may be easily gathered by the sensors 88 of the monitoring station 20, none is more important than cathodic protection tested with test leads 70 and potential pipeline damage sensors. Periodic checks of cathodic protection may be easily performed when a pig is sent through the pipeline. Monitoring stations 20 near CPRs 36 may thus relay rectifier voltages data to the central monitoring facility 50 to ensure that the pipe is protected by cathodic currents).
One of ordinary skill in the art would be aware of both the Hudson, Plotnikov, Keller and Casey references since all pertain to the field of downhole communication systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the downhole communication system of Hudson to implement the cathodic protection currents feature as disclosed by Casey to gain the functionality of using an external power supply to drive current in order to protect virtually any structure, regardless of size or current requirements using long life anodes and enough appropriately sized power supplies, and preventing corrosion in a wide range of applications where the structure being protected is surrounded by an environment that allows current flow.

8.	Claim(s) 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hudson in view of Plotnikov, and further in view of Smith (Patent US6018301).
Regarding claim 14, Hudson in view of Plotnikov does not explicitly disclose a downhole communication system in which the current sensing means comprises a differential amplifier which comprises a pre-amplifier with inputs that act as inputs to the differential amplifier and an output connected to an input of a power amplifier, the output of which power amplifier acts as an output of the differential amplifier.
Smith discloses a downhole communication system in which the current sensing means comprises a differential amplifier which comprises a pre-amplifier with inputs that act as inputs to the differential amplifier (fig 6:206, col 3 ln 7-15, col 7 ln 51-65: An electronics package and a battery pack are disposed within the housing. The electronics package receives, processes and retransmits the information. The electronics package may include a limiter, a preamplifier, a notch filter, a bandpass filter, a frequency to voltage converter, a voltage to frequency converter and a power amplifier. Alternatively, the electronics package may include a limiter, a preamplifier, a notch filter, a bandpass filter, a phase lock loop, a series of shift register and a power amplifier. The induced current representing the signal is fed to a limiter 204. Limiter 204 may include a pair of diodes for attenuating the noise in the signal to a predetermined range, such as between about 0.3 and 0.8 volts. The signal is then passed to amplifier 206 which may amplify the signal to a predetermined voltage, acceptable for circuit logic, such as 5 volts. The signal is then passed through a notch filter 208 to shunt noise at a predetermined frequency, such as 60 hertz which is a typical frequency for electrical noise in the United States whereas a European application may have a 50 hertz notch filter. The signal then enters a bandpass filter 210 to eliminate noise above and below the desired frequency and to recreate the original waveform having the original frequency, for example, two hertz) and an output connected to an input of a power amplifier (fig 6:216, col 3 ln 7-15, col 7 ln 51-65: An electronics package and a battery pack are disposed within the housing. The electronics package receives, processes and retransmits the information. The electronics package may include a limiter, a preamplifier, a notch filter, a bandpass filter, a frequency to voltage converter, a voltage to frequency converter and a power amplifier. Alternatively, the electronics package may include a limiter, a preamplifier, a notch filter, a bandpass filter, a phase lock loop, a series of shift register and a power amplifier. The induced current representing the signal is fed to a limiter 204. Limiter 204 may include a pair of diodes for attenuating the noise in the signal to a predetermined range, such as between about 0.3 and 0.8 volts. The signal is then passed to amplifier 206 which may amplify the signal to a predetermined voltage, acceptable for circuit logic, such as 5 volts. The signal is then passed through a notch filter 208 to shunt noise at a predetermined frequency, such as 60 hertz which is a typical frequency for electrical noise in the United States whereas a European application may have a 50 hertz notch filter. The signal then enters a bandpass filter 210 to eliminate noise above and below the desired frequency and to recreate the original waveform having the original frequency, for example, two hertz), the output of which power amplifier acts as an output of the differential amplifier (col 7 ln 51-65: The induced current representing the signal is fed to a limiter 204. Limiter 204 may include a pair of diodes for attenuating the noise in the signal to a predetermined range, such as between about 0.3 and 0.8 volts. The signal is then passed to amplifier 206 which may amplify the signal to a predetermined voltage, acceptable for circuit logic, such as 5 volts. The signal is then passed through a notch filter 208 to shunt noise at a predetermined frequency, such as 60 hertz which is a typical frequency for electrical noise in the United States whereas a European application may have a 50 hertz notch filter. The signal then enters a bandpass filter 210 to eliminate noise above and below the desired frequency and to recreate the original waveform having the original frequency, for example, two hertz).
One of ordinary skill in the art would be aware of both the Hudson, Plotnikov and Smith references since all pertain to the field of downhole communication systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the downhole communication system of Hudson to implement the differential amplifier feature as disclosed by Smith to gain the functionality of providing a noise cancellation property, reducing external interference, being linear, and increasing CMRR(Common Mode Rejection Ratio) which further helps to avoid unwanted signal.

Regarding claim 15, Hudson in view of Plotnikov and Smith discloses a downhole communication system according to claim 14 in which the current sensing means comprises the filter (Plotnikov fig 6:608 & 610, par[0042]: Sensor system 200 includes a first low-pass filter (LPF) 608 and a second LPF 610 respectively coupled to first receive coil 214 and second receive coil 216. LPF 608 and LPF 610 remove high frequency noise from the first and second current voltages before they are received at A/D converter 606, converted to digital voltage signals and transmitted to processor 604).

Regarding claim 16, Hudson in view of Plotnikov and Smith discloses a downhole communication system according to claim 15 in which at least part of the filter is connected between the output of the pre-amplifier and the input of the power amplifier (Smith fig 6:210, The induced current representing the signal is fed to a limiter 204. Limiter 204 may include a pair of diodes for attenuating the noise in the signal to a predetermined range, such as between about 0.3 and 0.8 volts. The signal is then passed to amplifier 206 which may amplify the signal to a predetermined voltage, acceptable for circuit logic, such as 5 volts. The signal is then passed through a notch filter 208 to shunt noise at a predetermined frequency, such as 60 hertz which is a typical frequency for electrical noise in the United States whereas a European application may have a 50 hertz notch filter. The signal then enters a bandpass filter 210 to eliminate noise above and below the desired frequency and to recreate the original waveform having the original frequency, for example, two hertz).

9.	Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hudson in view of Plotnikov, and further in view of Holmes et al. (US2018/0073320A1).
Regarding claim 18, Hudson in view of Plotnikov discloses a downhole communication system according to claim 17 in which the noise cancelling arrangement is retrofitted at the seabed (Plotnikov fig 6:200, par[0042], [0047]), and at least one physical connection is made to the riser for sensing noise signals and/or applying the noise cancelling signals (Hudson fig 7:5, par[0088]: an impedance generation means 5 of the same general type described above with reference to FIGS. 2 to 5 is provided around the riser 209. This impedance generation means 5 can be tuned to block, or at least significantly attenuate, signals having frequencies which may interfere with the well communication system. The impedance generation means 5 might be tuned to block signals having a frequency where there is most noise or alternatively, may be tuned to block the signals having frequencies which correspond to transmission frequencies used in the well communication system).
Hudson in view of Plotnikov does not explicitly disclose the downhole communication system said at least one physical connection comprises a snatch disconnector to allow disconnection should the riser need to be removed in an emergency shut down.
Holmes discloses a downhole communication system said at least one physical connection comprises a snatch disconnector to allow disconnection should the riser need to be removed in an emergency shut down (par[0228], [0231]: [0228] The cam ring can be driven to lock or unlock the connection by the riser spider, so that no subsea hydraulics are needed. [0230] Cam ring detent pins can hold the cam ring in the running position until the spider engages it. Additionally, the pins can hold the cam ring in a maintenance position, thereby giving full access to the dogs for inspection or replacement. The spider does not move the cam ring to the maintenance position; this is typically done with a separate tool or manually. [0231] Dog segments can be fully retained to the box coupling, and can include a spring retraction to assist in disconnecting the riser couplings. [0232] Secondary latch can provide back up to the self-locking taper of the cam ring. [0233] Alignment of the coupling and lines can be accomplished by a key on the pin and slot in the box before engagement of the line stabs. [0234] The running tool profile can be incorporated into the box coupling. [0235] The riser can be fitted with foam buoyancy modules).
One of ordinary skill in the art would be aware of both the Hudson, Plotnikov and Holmes references since all pertain to the field of downhole communication systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the downhole communication system of Holmes to implement the disconnection feature as disclosed by Havard to gain the functionality of providing higher production within a short timing by having a redundant technique for a continuous functioning of the downhole system without interruption, thereby giving full access to the riser for inspection or replacement in case of failure events.

10.	Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hudson in view of Plotnikov, and further in view of Clark (US2007/0263488A1).
Regarding claim 19, Hudson in view of Plotnikov does not explicitly disclose a downhole communication system comprising a second noise cancellation arrangement arranged for sensing a noise signal generated in the out of hole metallic structure at a location spaced from that at which the first noise cancellation arrangement senses the noise signal and applying a corresponding signal at a location spaced from that at which the first noise cancellation arrangement applies a noise cancelling signal.
Clark discloses a downhole communication system according to claim 1 comprising a second noise cancellation arrangement arranged for sensing a noise signal generated in the out of hole metallic structure at a location spaced from that at which the first noise cancellation arrangement senses the noise signal and applying a corresponding signal at a location spaced from that at which the first noise cancellation arrangement applies a noise cancelling signal (fig 6:602, 604, 606; par[0059]: FIG. 6 is a schematic view of an example drill string telemetry system 600 including an array of pressure transducers 602, 604, and 606 to cancel, reduce, suppress, or separate downwardly propagating rig noise 608 from an upwardly propagating MWD signal 610.).
One of ordinary skill in the art would be aware of both the Hudson, Plotnikov and Clark references since all pertain to the field of downhole communication systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the downhole communication system of Hudson to implement the a second noise cancellation arrangement feature as disclosed by Clark to gain the functionality of providing an alternative noise cancelling arrangement using an array of pressure transducers to cancel, reduce, suppress, or separate downwardly propagating rig noise  from an upwardly propagating MWD signal.

11.	Claim(s) 20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hudson in view of Plotnikov, in view of Rodney et al. (US2012/0126992A1) hereafter Rodney, and further in view of Wilson et al. (US2018/0291729A1) hereafter Wilson.
Regarding claim 20, Hudson in view of Plotnikov discloses a downhole communication system further comprising a noise suppression arrangement arranged for diverting a noise signal generated in the out of hole metallic structure away from the downhole metallic structure (Plotnikov fig 6:200, par[0042], [0047]: when pipe joint 210 passes through cylindrical casing 202, the outer dimension of drilling pipe string 104 increases and the respective voltage amplitudes of the first and second currents induced in first and second receive coils 214 and 216 are increased. LPF 608 and LPF 610 remove high frequency noise from the first and second current voltages before they are received at A/D converter 606, converted to digital voltage signals and transmitted to processor 604).
Hudson in view of Plotnikov does not explicitly disclose the suppression arrangement comprising at least one seawater electrode electrically connected to the out of hole metallic structure or the downhole metallic structure to create a current flow path to ground via the at least one electrode, wherein the current flow path has an impedance, at the frequency of said electrical signals, which is no larger than 1/10th of the impedance to ground that would be seen at the frequency of said electrical signals from an upper end of the riser via the riser and downhole metallic structure in the absence of the suppression arrangement.
Rodney discloses the suppression arrangement comprising at least one seawater electrode electrically connected to the out of hole metallic structure or the downhole metallic structure to create a current flow path to ground via the at least one electrode (par[0042]: At the sea surface 21, one or more wires are coupled to the riser 26, and an array of receivers are disposed in a vertical and/or horizontal arrangement proximal the sea surface 21 some distance away from the drillstring 15. The wires coupled to the riser 26 and the array of receivers form the two electrodes of a dipole antenna. The voltage difference between the two electrodes is the received signal decoded by a computer).
One of ordinary skill in the art would be aware of both the Hudson, Plotnikov and Rodney references since all pertain to the field of downhole communication systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the downhole communication system of Hudson to implement the seawater electrode feature as disclosed by Rodney to gain the functionality of providing a vital to the future renewable energy landscape, in which electrodes that can sustain seawater splitting without chloride corrosion could address the issue of freshwater scarcity on Earth, and being responsible for chloride repelling and high corrosion resistance, leading to new directions for designing and fabricating highly sustained seawater-splitting electrodes and providing an opportunity to use the vast seawater on Earth as an energy carrier.
Hudson in view of Plotnikov and Rodney does not explicitly disclose the current flow path has an impedance, at the frequency of said electrical signals, which is no larger than 1/10th of the impedance to ground that would be seen at the frequency of said electrical signals from an upper end of the riser via the riser and downhole metallic structure in the absence of the suppression arrangement.
Wilson discloses the current flow path has an impedance, at the frequency of said electrical signals, that would be seen at the frequency of said electrical signals from an upper end of the riser via the riser and downhole metallic structure in the absence of the suppression arrangement (par[0044], [0049]: The impedance tensor characterizes the relationship between the frequency-domain telluric magnetic field measured by a reference assembly, such as reference assembly 85, and a frequency-domain telluric electric field between a counter electrode, such as counter electrode 83, and a wellhead, such as wellhead 40. More specifically, the impedance tensor with elements Z.sub.ij relates the telluric magnetic field at the reference assembly HT to the telluric electric field E.sub.i.sup.t. At step 640, telluric noise 92 in the received encoded signal 90 is cancelled using the reference signal 94. In one or more embodiments, the reference signal 94 is converted to a telluric voltage signal V.sup.t and subtracted from the measured voltage signal V.sup.m. In one or more examples, where the reference signal 94 includes a measurement of the magnetic field at the reference assembly H.sub.j.sup.T, the reference signal 94 is converted to V.sup.t by multiplying H.sub.j.sup.r by the impedance tensor elements Z.sub.ij and scaling by the distance l using the equations discussed previously with respect to step 610. The output of process 640 is a denoised voltage signal V.sup.d calculated according to the following equation: V.sup.d=V.sup.m−V.sup.t).
One of ordinary skill in the art would be aware of both the Hudson, Plotnikov, Rodney and Wilson references since all pertain to the field of downhole communication systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the downhole communication system of Hudson to implement the impedance feature as disclosed by Wilson to gain the functionality of providing an excellent impedance matching is provided, gain achieved is higher, no power loss in collector and base resistors, and an efficient in operation.
Hudson in view of Plotnikov, Rodney and Wilson discloses the claimed invention except for the value which is no larger than 1/10th of the impedance to ground. It would have been obvious to one having ordinary skill in the art at the time the invention was made to the value which is no larger than 1/10th of the impedance to ground, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding claim 22, Hudson discloses a discloses a downhole communication system for communication between a first and second location in a subsea oil and/or gas well installation (par[0063], [0086]: a downhole communication tool 4 is provided in the casing 11 at a location near to where the lateral bore 2 joins the main bore 1. This downhole communication tool 4 is arranged for applying high current, very low frequency, signals into the casing 11 via spaced contacts 41. Such downhole tools are commercially available from the Applicant. In a normal mode of operation, such a tool is used to inject high current, very low frequency, signals into the metallic structure 11 from where they propagate along the metallic structure to another location where they may be detected by a similar tool or at the surface. a subsea well 201 including a communications system in which signals from downhole are transmitted towards the surface along the metallic structure 211 of the well 201. These signals are detected at the seabed by a seabed transceiver 208 which has one connection to the metallic structure 211 of the well head/tubing near the surface and one connection to earth.), the oil and/or gas well installation comprising: 
out of hole metallic structure comprising a riser running upwards away from the mudline (fig 7:209, par[0087]: A subsea well 201 where there is a metallic riser 209 leading to a tethered vessel 291 at the surface. This metallic riser 209 is provided to transport the extracted product to the surface of the water at the tethered vessel 291 and, together, the tethered vessel 291 and riser 209 have to accommodate for changes in water level), and downhole metallic structure running down into the well (fig 7:201, par[0086]: A subsea well 201 including a communications system in which signals from downhole are transmitted towards the surface along the metallic structure 211 of the well 201. These signals are detected at the seabed by a seabed transceiver 208 which has one connection to the metallic structure 211 of the well head/tubing near the surface and one connection to earth), wherein the communication system is arranged so that at least part of a signal path for communications between the first and second locations is provided by the downhole metallic structure such that, in use, data to be communicated between the first and second locations is carried by electrical signals in the downhole metallic structure (fig 8:311, par[0091], [0093]: The present well also includes a power transmission system for transmitting power from one location on the tubing 311 to others. The power may be used for operating the communications system and/or for other purposes. Each of the communications units 306 comprises an impedance generation means 5 of the type described above to facilitate the application of and/or extraction of signals to and/or from the tubing 311. The master communications unit 307 is similar to the communications units 306 but also comprises power generation means 308 for generating power which may be used by the communications system); and 
Hudson does not explicitly disclose the communication system further comprises a noise suppression arrangement arranged for diverting a noise signal generated in the out of hole metallic structure away from the downhole metallic structure, the suppression arrangement comprising at least one seawater electrode electrically connected to the out of hole metallic structure or the downhole metallic structure to create a current flow path to ground via the at least one electrode, wherein the current flow path has an impedance, at the frequency of said electrical signals, which is no larger than 1/10th of the impedance to ground that would be seen at the frequency of said electrical signals from an upper end of the riser via the riser and downhole metallic structure in the absence of the suppression arrangement.
Plotnikov discloses the communication system further comprises a noise suppression arrangement arranged for diverting a noise signal generated in the out of hole metallic structure away from the downhole metallic structure (fig 6:200, par[0042], [0047]: when pipe joint 210 passes through cylindrical casing 202, the outer dimension of drilling pipe string 104 increases and the respective voltage amplitudes of the first and second currents induced in first and second receive coils 214 and 216 are increased. LPF 608 and LPF 610 remove high frequency noise from the first and second current voltages before they are received at A/D converter 606, converted to digital voltage signals and transmitted to processor 604. Referring again to FIG. 6, in certain embodiments, processor 604 is configured to apply a phase shift to the integration described in EQ. 1 to further reduce noise. In certain embodiments, pulse generator 602 is configured to generate a pair of current pulses having opposite polarity to reduce the effect of magnetic noise and residual magnetization of drilling pipe string 104).
One of ordinary skill in the art would be aware of both the Hudson and the Plotnikov references since both pertain to the field of downhole communication systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the downhole communication system of Hudson to implement the feature of reducing noise as disclosed by Plotnikov to gain the functionality of providing a detection of the location of the pipe joint that enables the blowout preventer to operate more effectively in the event of a pressure increase in the well, as a shear-type blowout preventer may fail when shearing through a pipe joint, and a knowledge of the location of a pipe joint enables the operator to move the drilling pipe string up or down to clear the shear ram from the pipe joint.
Hudson in view of Plotnikov does not explicitly disclose the suppression arrangement comprising at least one seawater electrode electrically connected to the out of hole metallic structure or the downhole metallic structure to create a current flow path to ground via the at least one electrode, wherein the current flow path has an impedance, at the frequency of said electrical signals, which is no larger than 1/10th of the impedance to ground that would be seen at the frequency of said electrical signals from an upper end of the riser via the riser and downhole metallic structure in the absence of the suppression arrangement.
Rodney discloses the suppression arrangement comprising at least one seawater electrode electrically connected to the out of hole metallic structure or the downhole metallic structure to create a current flow path to ground via the at least one electrode (par[0042]: At the sea surface 21, one or more wires are coupled to the riser 26, and an array of receivers are disposed in a vertical and/or horizontal arrangement proximal the sea surface 21 some distance away from the drillstring 15. The wires coupled to the riser 26 and the array of receivers form the two electrodes of a dipole antenna. The voltage difference between the two electrodes is the received signal decoded by a computer).
One of ordinary skill in the art would be aware of both the Hudson, Plotnikov and Rodney references since all pertain to the field of downhole communication systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the downhole communication system of Hudson to implement the seawater electrode feature as disclosed by Rodney to gain the functionality of providing a vital to the future renewable energy landscape, in which electrodes that can sustain seawater splitting without chloride corrosion could address the issue of freshwater scarcity on Earth, and being responsible for chloride repelling and high corrosion resistance, leading to new directions for designing and fabricating highly sustained seawater-splitting electrodes and providing an opportunity to use the vast seawater on Earth as an energy carrier.
Hudson in view of Plotnikov and Rodney does not explicitly disclose the current flow path has an impedance, at the frequency of said electrical signals, which is no larger than 1/10th of the impedance to ground that would be seen at the frequency of said electrical signals from an upper end of the riser via the riser and downhole metallic structure in the absence of the suppression arrangement.
Wilson discloses the current flow path has an impedance, at the frequency of said electrical signals, that would be seen at the frequency of said electrical signals from an upper end of the riser via the riser and downhole metallic structure in the absence of the suppression arrangement (par[0044], [0049]: The impedance tensor characterizes the relationship between the frequency-domain telluric magnetic field measured by a reference assembly, such as reference assembly 85, and a frequency-domain telluric electric field between a counter electrode, such as counter electrode 83, and a wellhead, such as wellhead 40. More specifically, the impedance tensor with elements Z.sub.ij relates the telluric magnetic field at the reference assembly HT to the telluric electric field E.sub.i.sup.t. At step 640, telluric noise 92 in the received encoded signal 90 is cancelled using the reference signal 94. In one or more embodiments, the reference signal 94 is converted to a telluric voltage signal V.sup.t and subtracted from the measured voltage signal V.sup.m. In one or more examples, where the reference signal 94 includes a measurement of the magnetic field at the reference assembly H.sub.j.sup.T, the reference signal 94 is converted to V.sup.t by multiplying H.sub.j.sup.r by the impedance tensor elements Z.sub.ij and scaling by the distance l using the equations discussed previously with respect to step 610. The output of process 640 is a denoised voltage signal V.sup.d calculated according to the following equation: V.sup.d=V.sup.m−V.sup.t).
One of ordinary skill in the art would be aware of both the Hudson, Plotnikov, Rodney and Wilson references since all pertain to the field of downhole communication systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the downhole communication system of Hudson to implement the impedance feature as disclosed by Wilson to gain the functionality of providing an excellent impedance matching is provided, gain achieved is higher, no power loss in collector and base resistors, and an efficient in operation.
Hudson in view of Plotnikov, Rodney and Wilson discloses the claimed invention except for the value which is no larger than 1/10th of the impedance to ground. It would have been obvious to one having ordinary skill in the art at the time the invention was made to the value which is no larger than 1/10th of the impedance to ground, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Conclusion
US2006/0187755A1 to Tingley discloses an acoustic telemetry system includes a piezoelectric stack at least partially disposed within a segment of pipe, and electrical circuitry for controlling the piezoelectric stack. In response to a signal from the electrical circuitry, the piezoelectric stack generates a plurality of acoustic signals for transmission through the pipe at different frequencies spanning multiple regions of a frequency response for the pipe.
US2010/0078161A1 to Krueger discloses a method for controlling the electrical power delivered to a downhole system. The downhole system may include a power supply, a downhole tool, and a wire or cable connecting the downhole tool to the power supply. A resistive load, such as a motor, is included with the downhole tool. The power supplied to the downhole tool is dynamically adjustable to match the resistive load voltage and power rating. Dynamically adjusting power is accomplished by varying voltage from the power supply, varying the resistive load requirements, or a combination of both.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINE BENLAGSIR whose telephone number is (571)270-5165. The examiner can normally be reached (571)270-5165.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMINE BENLAGSIR/Primary Examiner, Art Unit 2685